817 F.2d 105
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel B. TAYLOR, Plaintiff-Appellant,v.J.B. McCULLOUGH, Postmaster, Southern Regional Office,Carolyn B. Peterson, Manager of EmployeesRelations, Defendants-Appellees.
No. 86-5651.
United States Court of Appeals, Sixth Circuit.
April 29, 1987.

1
Before MARTIN and MILBURN, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil action for damages filed under the Federal Torts Claim Act, the Veterans Preference Act, the Administrative Procedure Act and Tennessee State Common law.  The matter was referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 9(b), Rules of the Sixth Circuit.


3
Plaintiff alleged that he was arbitrarily, capriciously and vindictively discharged from his employment and deprived of his salary which resulted in the loss of consortium and family companionship due to emotional and mental distress.  The district court dismissed the action for failure to state a claim upon which relief can be granted.


4
Upon consideration, this Court affirms the district court's decision pursuant to Rule 9(b)(5), Rules of the Sixth Circuit for reasons stated in the district court's order dated March 3, 1986.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation